Name: Commission Regulation (EEC) No 3323/85 of 27 November 1985 abolishing the countervailing charge on apples originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/22 Official Journal of the European Communities 28 . 11 . 85 COMMISSION REGULATION (EEC) No 3323/85 of 27 November 1985 abolishing the countervailing charge on apples originating in Romania (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of apples originating in Romania can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3231 /85 is hereby repealed. Article 2 This Regulation shall enter into force on 28 November 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3231 /85 of 18 November 1985 (3) introduced a countervailing charge on apples originating in Romania ; Whereas for this product originating in Romania there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 130, 16. 5. 1984, p. 1 . (3) OJ No L 307, 19 . 11 . 1985, p. 14.